Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Allowable Subject Matter
Claims 1-3, and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1 and dependent claims there of, cited prior arts Chiu discloses in general (see office action mailed 3/30/22 for detail) a control method of an electronic ink screen (see abstract, electrophoretic display), the electronic ink screen including a plurality of pixels, at least one pixel including first color charged particles (paragraph 18, “The display panel 110 includes a plurality of pixels…wherein the electrophoretic units include electrophoretic particles of three colors.”), the control method of the electronic ink screen comprising: outputting a first color driving signal to at least one pixel expected to display a first color in the electronic ink screen (paragraph 21, “the signal waveforms for driving the first electrophoretic particles 112A, the second electrophoretic particles 112B, and the color electrophoretic particles 112C), wherein the first color driving signal includes sub-signals in a plurality of periods (fig. 3C, paragraph 31, “the driving signal includes a first driving period P1 and a second driving period P2…”); the sub-signals in the plurality of periods include a first dither signal (fig. 3C, dither signal interpreted as the signal in mixing stage as well as signal in driving stage P1 including signal in t7) and a first color first pull-up signal in adjacent periods (fig. 3C, signal P2 in driving stage adjacent to mixing signal and P1 signal from period before), and the first color first pull-up signal is in a period immediately after a period corresponding to the first dither signal (fig. 3C, period P2 immediately after period P1 corresponding to a part of dither signal before); the first dither signal includes: a first rectangular wave signal (fig. 3C, paragraph 29, rectangular wave signal alternating between amplitude 325 and 326 in mixing stage), a first electric field cancellation signal (fig. 3C, a 0V signal, i.e. signal with zero electric field between ending of rectangular signal alternating between 15V and -15V, and signal in t6 and t7) and a first constant voltage signal that are output in sequence (fig. 3C, constant voltage signal output during time t7); the first constant voltage signal is configured to drive the first color charged particles in the pixel expected to display the first color to move toward a side proximate to a display surface of the electronic ink screen; and the first color first pull-up signal is configured to drive the first color charged particles in the pixel expected to display the first color to move toward the side proximate to the display surface of the electronic ink screen (paragraph 20, “The color electrophoretic particles 112C may be positively charged red electrophoretic particles or yellow electrophoretic particles”, paragraph 30, “the second driving pulses 334 and the third driving pulses 334′ are used for driving the color electrophoretic particles 112C. The second driving pulses 334 and the third driving pulses 334′ have the same polarity (both positive voltage pulses), and the first driving pulses 333 and the second driving pulses 334 have opposite polarities (the first driving pulses 333 are negative voltage pulses while the second driving pulses 334 are positive voltage pulses).” 
However, none of cited prior art, alone or in combination, discloses as a whole:
the sub-signals in the plurality of periods included in the first color driving signal includes sub-signals in seven periods, and the sub-signals in a first period to a seventh period included in the first color driving signal sequentially are: 
a second electric field cancellation signal; 
a first color pull-down signal configured to drive the first color charged particles in the pixel expected to display the first color to move toward a side away from the display surface of the electronic ink screen; 
a second dither signal including a second rectangular wave having a second frequency; 
the first dither signal, the first rectangular wave having a first frequency which is greater than the second frequency; 
the first color first pull-up signal;
a third electric field cancellation signal; and 
a first color second pull-up signal configured to drive the first color charged particles in the pixel to move toward the side proximate to the display surface of the electronic ink screen.

Regarding independent claim 14 and dependent claims there of, cited prior arts Chiu in view of Umezaki discloses in general (see office action mailed 3/30/22 for detail) a display control device(see Chiu abstract, electrophoretic display) comprising: a source driver (Umezaki, paragraphs 45, 46, “The signal line driver circuit 12 has a function of outputting an image signal to each of the m source signal lines 112, and is also called a driver circuit or source driver”) and at least one processor (Umezaki, fig. 1, paragraph 37, controller 13 and driver circuit to control driving of display device) configured to control the source driver to output a first color driving signal to at least one pixel expected to display a first color in an electronic ink screen (paragraph 21, “the signal waveforms for driving the first electrophoretic particles 112A, the second electrophoretic particles 112B, and the color electrophoretic particles 112C”); wherein the first color driving signal includes sub-signals in a plurality of periods (fig. 3C, paragraph 31, “the driving signal includes a first driving period P1 and a second driving period P2”); the sub-signals in the plurality of periods include a first dither signal (fig. 3C, paragraph 29, dither signal interpreted as the signal in mixing stage as well as signal in driving stage P1 including signal in t7) and a first color first pull-up signal in adjacent periods (fig. 3C, signal P2 in driving stage adjacent to mixing signal and P1 signal from period before), and the first color first pull-up signal is in a period immediately after a period corresponding to the first dither signal (fig. 3C, period P2 immediately after period P1 corresponding to a part of dither signal before, see illustrated figure below); the first dither signal includes: a first rectangular wave signal (fig. 3C, paragraph 29, rectangular wave signal alternating between amplitude 325 and 326 in mixing stage), a first electric field cancellation signal (fig. 3C, a 0V signal, i.e. signal with zero electric field between ending of rectangular signal alternating between 15V and -15V, and signal in t6 and t7) and a first constant voltage signal that are output in sequence (fig. 3C, constant voltage signal output during time t7); the first constant voltage signal is configured to drive the first color charged particles in the pixel expected to display the first color to move toward a side proximate to a display surface of the electronic ink screen; and the first color first pull-up signal is configured to drive the first color charged particles in the pixel expected to display the first color to move toward the side proximate to the display surface of the electronic ink screen (paragraph 20, “The color electrophoretic particles 112C may be positively charged red electrophoretic particles or yellow electrophoretic particles”, paragraph 30, “the second driving pulses 334 and the third driving pulses 334′ are used for driving the color electrophoretic particles 112C. The second driving pulses 334 and the third driving pulses 334′ have the same polarity (both positive voltage pulses), and the first driving pulses 333 and the second driving pulses 334 have opposite polarities (the first driving pulses 333 are negative voltage pulses while the second driving pulses 334 are positive voltage pulses).”
However, none of cited prior art, alone or in combination, discloses as a whole:
the sub-signals in the plurality of periods included in the first color driving signal includes sub-signals in seven periods, and the sub-signals in a first period to a seventh period included in the first color driving signal sequentially are: 
a second electric field cancellation signal; 
a first color pull-down signal configured to drive the first color charged particles in the pixel expected to display the first color to move toward a side away from the display surface of the electronic ink screen; 
a second dither signal including a second rectangular wave having a second frequency; 
the first dither signal, the first rectangular wave having a first frequency which is greater than the second frequency; 
the first color first pull-up signal;
a third electric field cancellation signal; and 
a first color second pull-up signal configured to drive the first color charged particles in the pixel to move toward the side proximate to the display surface of the electronic ink screen.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEIJIE SHEN/Examiner, Art Unit 2694    



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694